Order unanimously affirmed without costs. Memorandum: In a custody case, we accord respect to "the Trial Judge’s advantage * * * in being able to observe the demeanor of the witnesses” (Matter of Louise E. S. v W. Stephen S., 64 NY2d 946, 947). Family Court evaluated the testimony, character, and sincerity of the parties and we will not substitute our "own evaluation of [those] subjective factors for that of the nisi prius court” (Eschbach v Eschbach, 56 NY2d 167, 173). The court did not abuse its discretion in ordering joint custody with primary physical custody with the father. (Appeal from Order of Niagara County Family Court, Halpin, J.—Custody.) Present—Denman, P. J., Green, Fallon, Callahan and Doerr, JJ.